In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00133-CR



       JAMES NATHAN ALEXANDER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 40028-A




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

        Court reporter Grelyn Freeman has filed a third request for extension of time to prepare

the reporter’s record in cause number 06-12-00133-CR, styled James Nathan Alexander v. The

State of Texas, appealed from the 188th Judicial District Court of Gregg County, Texas. The

reporter’s record was originally due in this case on or before December 4, 2012. It is currently

due, on Freeman’s second request for extension, February 4, 2013.

        The Texas Rules of Appellate Procedure instruct:

        The trial and appellate courts are jointly responsible for ensuring that the appellate
        record is timely filed. The appellate court may extend the deadline to file the
        record if requested by the clerk or reporter. Each extension must not exceed 30
        days in an ordinary or restricted appeal, or 10 days in an accelerated appeal. The
        appellate court must allow the record to be filed late when the delay is not the
        appellant’s fault, and may do so when the delay is the appellant’s fault. The
        appellate court may enter any order necessary to ensure the timely filing of the
        appellate record.

TEX. R. APP. P. 35.3(c).

        In furtherance of our responsibilities, we find we must take steps to ensure the timely

filing of this appellate record.

        We overrule Freeman’s third request for an extension of time.

        Further, we order that Freeman complete and file the reporter’s record in this matter on or

before March 21, 2013.

        If the record is not received by March 21, we warn Freeman that we may begin contempt

proceedings requiring her to show cause why she should not be held in contempt of this Court

for failing to obey its order.



                                                  2
      IT IS SO ORDERED.


                          BY THE COURT


Date: February 20, 2013




                            3